Case: 4:20-cv-01216-RLW Doc. #: 16 Filed: 12/16/20 Page: 1 of 11 PageID #: 127




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

CAROL HOTZE HERMANN,                                )
                                                    )
        Plaintiff,                                  )
                                                    )    Cause No. 4:20CR01216 RLW
v.                                                  )
                                                    )
DAVID SHAPLEIGH, et al,                             )
                                                    )
        Defendant.                                  )

                   DEFENDANT DAVID SHAPLEIGH’S
     ANSWER AND DEFENSES TO PLAINTIFF’S FIRST AMENDED COMPLAINT

        Comes now Defendant, David Shapleigh (“Defendant”), by and through its undersigned

counsel, and for his Answer and Defenses to Plaintiff’s First Amended Complaint states as follows:

                                               I. Introduction

        1.      This allegation states a conclusion of law, and therefore, this Defendant denies said

allegations.

        2.      This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        3.      This Defendant denies the allegations contained in paragraph 3.

        4.      This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof. However, without being provided with specific dates of

the alleged incidents, Defendant will admit that he was a resident of the State of Missouri

throughout the entire years of 1984-1985.
Case: 4:20-cv-01216-RLW Doc. #: 16 Filed: 12/16/20 Page: 2 of 11 PageID #: 128




        5.      This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        6.      This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        7.      This allegation states a conclusion of law, and therefore, this Defendant denies said

allegations.

        8.      This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        9.      This allegation states a conclusion of law, and therefore, this Defendant denies said

allegations.

        10.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        11.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        12.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.
Case: 4:20-cv-01216-RLW Doc. #: 16 Filed: 12/16/20 Page: 3 of 11 PageID #: 129




        13.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        14.     This allegation states a conclusion of law, and therefore, this Defendant denies said

allegations.

        15.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        16.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        17.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        18.     This allegation states a conclusion of law, and therefore, this Defendant denies said

allegations.

        19.     This allegation states a conclusion of law, and therefore, this Defendant denies said

allegations.

        20.     This allegation states a conclusion of law, and therefore, this Defendant denies said

allegations.

        21.     This allegation states a conclusion of law, and therefore, this Defendant denies said

allegations.
Case: 4:20-cv-01216-RLW Doc. #: 16 Filed: 12/16/20 Page: 4 of 11 PageID #: 130




        22.     This Defendant denies the allegations contained in paragraph 22, including,

specifically subparagraphs (a) through (o).

        23.     This allegation states a conclusion of law, and therefore, this Defendant denies said

allegations.

        24.     This allegation states a conclusion of law, and therefore, this Defendant denies said

allegations.

        25.     This allegation states a conclusion of law, and therefore, this Defendant denies said

allegations.

        26.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        27.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        28.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        29.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        30.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.
Case: 4:20-cv-01216-RLW Doc. #: 16 Filed: 12/16/20 Page: 5 of 11 PageID #: 131




        31.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        32.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        33.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        34.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        35.     This allegation states a conclusion of law, and therefore, this Defendant denies said

allegations.

        36.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        37.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        38.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.
Case: 4:20-cv-01216-RLW Doc. #: 16 Filed: 12/16/20 Page: 6 of 11 PageID #: 132




        39.     This allegation states a conclusion of law, and therefore, this Defendant denies said

allegations.

        40.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        41.     This allegation states a conclusion of law, and therefore, this Defendant denies said

allegations.

        42.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        43.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        44.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        45.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        46.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.
Case: 4:20-cv-01216-RLW Doc. #: 16 Filed: 12/16/20 Page: 7 of 11 PageID #: 133




        47.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        48.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        49.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        50.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        51.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        52.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        53.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.
Case: 4:20-cv-01216-RLW Doc. #: 16 Filed: 12/16/20 Page: 8 of 11 PageID #: 134




        54.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        55.     The allegations contained in paragraph 53 state a legal conclusion. This Defendant

denies said allegations and holds Plaintiff to strict proof thereof. For further Answer, the law cited

by this Plaintiff does not apply to this Defendant, under these circumstances.

                               COUNT I
        ASSAULT & BATTERY UNDER MISSOURI LAW AGAINST SHAPLEIGH

        56.     Defendant David Shapleigh incorporates by reference his responses to the

allegations contained within paragraphs 1 through 55.

        57.     This Defendant denies the allegations contained in paragraph 57.

        58.     This Defendant denies the allegations contained in paragraph 58.

        59.     This allegation states a conclusion of law, and therefore, this Defendant denies said

allegations.

        60.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        WHEREFORE, this Defendant, having fully answered Count I of Plaintiff’s First Amended

Complaint, requests it be dismissed, together with his costs herein expended, attorney’s fees, and for

any further relief this Honorable Court deems just and proper under the circumstances.

                                      COUNT II
                     VIOLATION OF 42 USC 1983 AGAINST SHAPLEIGH

        61.     Defendant David Shapleigh incorporates by reference his responses to the

allegations contained within paragraphs 1 through 60.
Case: 4:20-cv-01216-RLW Doc. #: 16 Filed: 12/16/20 Page: 9 of 11 PageID #: 135




        62.     This allegation states a conclusion of law, and therefore, this Defendant denies said

allegations.

        63.     This allegation states a conclusion of law, and therefore, this Defendant denies said

allegations.

        64.     This allegation states a conclusion of law, and therefore, this Defendant denies said

allegations.

        65.     This Defendant does not possess sufficient information to form a proper response as

to the allegations contained in this paragraph, and therefore, this Defendant denies said allegations

and holds Plaintiff to strict proof thereof.

        66.     This allegation states a conclusion of law, and therefore, this Defendant denies said

allegations.

        WHEREFORE, this Defendant, having fully answered Count II of Plaintiff’s First Amended

Complaint, requests it be dismissed, together with his costs herein expended, attorney’s fees, and for

any further relief this Honorable Court deems just and proper under the circumstances.

                                       COUNT III
                          VIOLATION OF 42 USC 1983 AGAINST KSD

        67-85. The allegations contained within Count III are not directed to this Defendant. To the

extent that the allegations contained within Count III could be construed to implicate this

Defendant, they are hereby specifically denied and Defendant holds Plaintiff to strict proof thereof.

                                      COUNT IV
                           VIOLATION OF TITLE IX AGAINST KSD

        86-95. The allegations contained within Count IV are not directed to this Defendant. To the

extent that the allegations contained within Count IV could be construed to implicate this

Defendant, they are hereby specifically denied and Defendant holds Plaintiff to strict proof thereof.
Case: 4:20-cv-01216-RLW Doc. #: 16 Filed: 12/16/20 Page: 10 of 11 PageID #: 136




                                   AFFIRMATIVE DEFENSES

       For further Answer and in Affirmative Defense, Defendant David Shapleigh states the

following:

       1.      The Plaintiff’s First Amended Complaint fails to state a claim upon which relief

may be granted and should be dismissed, pursuant to Federal Rule of Civil Procedure 12 (b)(6).

       2.      Plaintiff’s cause of action should be dismissed as it is barred by the Statute of

Limitations.

       3.      Plaintiff has failed to exhaust any and all administrative remedies.

       4.      Any injury or damage, was the direct and proximate result of the negligence,

carelessness, and/or intentional conduct of others, including the conduct of Plaintiff, and there is

no proximate or direct relationship between the conduct of this Defendant and any injury or

damage allegedly sustained by the Plaintiff.

       5.      Plaintiff was the age of majority and consented to any contact with the Defendant,

if any, and thus her claims are barred and should be dismissed.

       6.      Defendant demands a trial by a jury of 12.

       WHEREFORE, having fully answered Plaintiff’s First Amended Complaint, Defendant

respectfully requests that this Court dismiss this action with prejudice and assess costs against

the Plaintiff as well as reasonable attorney’s fees, together with any further relief this Court

deems just and proper under the circumstances.


                                               Respectfully submitted,

                                               FRANK, JUENGEL & RADEFELD,
                                               ATTORNEYS AT LAW, P.C.
Case: 4:20-cv-01216-RLW Doc. #: 16 Filed: 12/16/20 Page: 11 of 11 PageID #: 137




                                          By /s/Matthew A. Radefeld___
                                            MATTHEW A. RADEFELD (#52288MO)
                                            Attorney for Defendant Shapleigh
                                            7710 Carondelet Ave., Suite 350
                                            Clayton, Missouri 63105
                                            (314) 725-7777


                                 CERTIFICATE OF SERVICE

I hereby certify that on December 16, 2020, the foregoing was filed electronically with the Clerk of
the Court to be served by operation of the Court’s electronic filing system upon the following.

Grant C. Boyd
Attorney for Plaintiff

                                              /s/Matthew A. Radefeld
                                              MATTHEW A. RADEFELD
